Title: To James Madison from Tobias Lear, 8 November 1807
From: Lear, Tobias
To: Madison, James



Sir,
Algiers November 8th: 1807.

On the 7th. of September I had the honor to received your respected favor of the 14th. of July; and copy of one of the 30th. of May.  I beg you will have the goodness to present my most grateful acknowledgements to the President, and assure him that his approbation of my conduct at Tunis, has given me the most heartfelt satisfaction.
Immediately on the receipt of your letter, I communicated to the Dey the situation in which we stood with respect to Great Britain; and informed him that he must not expect any Vessel from the U. States with the Annuities, until’ this dispute should be settled.  He did not appear much pleased with the information, but made no particular observations at that time.
On the 15th. ultimo, the Dey sent for the Drogermen of the American, Swedish, Danish & Dutch Consuls; and ordered them to inform their several Consuls, that he had been waiting a long time in expectation of the annuities due from their respective nations; that his patience was exhausted; and that, if they did not receive advices by the Courier from Alicante, or some other early arrival, from which they could assure him that he might expect these annuities very soon indeed, they must take the consequences.
This we considered as a formal warning; and as the present Dey is more in the habit of acting than talking, we had little doubt of his intention to break with one, or all of us.
I returned for answer, by my Drogerman, that as serious differences (of which I had informed the Dey) existed between the U. States and G. Britain, there could be no expectation of a Vessel from thence, with the Annuities, until these should be settled; as none of our Merchant Vessels would now venture into this Sea.  But that, I could assure him it was always the intention of my Government, to comply with its stipulations; and I had no doubt but they would do it, as soon as circumstances would permit; and that, as an evidence thereof, I was ready to pay him the amount due, in Cash, if he should desire it.
To this no reply was made, excepting that he should wait the arrival of the Courier &c.
I lost no time in transmitting an account of this, to such of our Consuls in this sea, as I had an opportunity of communicating with, to put our Merchant Vessels on their guard.
On the 18th. ultimo, one of the Frigates of this place sailed on a Cruize, having, the day before, had her Consular Certificates renewed by all the Consuls, on the changing her Captain, as is always done in such Cases.  And on the 28th., arrived in this Port the Brig Violet of Boston, James Merret, Master, from Oporto bound to Leghorn, with a Cargo of Sugar, hides, Indigo &c (Portuguise property on freight) having been detained and sent in by the aforesaid Frigate.  I went on board said Brig, where I found the Captain, Mate, and two of the Crew.  Three of the Crew had been taken out by the Frigate, and 9 Turks put on board the Brig.  On her being moored in the Port, she was left in charge of the Captain and his people.  Captain Merret informed me that the Frigate had also detained and ordered here, an American Schooner, the Mary Anne of New York, Ichabod Sheffield, Master, from the Straits of Belle-Isle to Leghorn, with a Cargo of Fish, and that he had parted from said Schooner the day before he got in.
On leaving the Brig, I called upon the Minister of the Marine, to know the reason of this Vessel’s having been sent in; when he informed me that, on the departure of the Frigate which had detained her, the Captain had orders from the Dey, to send in Swedes, Danes, Dutch and Americans, on account of the Annuities due; and also Imperials, and Russians; but that he had met with none but Americans.
On this information I made such comments as the feelings of the moment dictated; but without using any improper language; assuring the Vickelhadge, that the deception and meanness of giving orders to send in American Vessels, without notice, and after the Frigate had received my passport, would not be overlooked by my Government &c. &ca.  After I had left the Marine, the Minister sent the Secretary to desire that I would direct the Captain to hoist his Colours, as the Vessel was not considered as a prize.  I told him I should consider of it.  Captain Merret came to my House, and left his papers in my Office.
I sent to the Dey to request an Audience on the detention of this Vessel; but he declined seeing me, saying that this, and such other American Vessels, as might be sent in, should be detained until our Annuities arrived.  They knew the Cargo was Portuguise, and their Enemies property; but they do not pretend to make a Claim of it, adhering to their principle, that the Flag protects the Cargo.
On the 2d. instant, I wrote to Mr. Gavino, our Consul at Gibraltar, an account of the detention of the Brig &c. requesting him to forward you a Copy of my letter, as the Vessel which took it, departed so suddenly, that I had not time to write to you by her; and also to convey the information to every port of the Mediterranean to which he might have an opportunity; for so rare are occasions from this place, that many weeks elapse, before a Vessel sails from hence to any European Port.  And as I had the strongest assurances, and best reasons to beleive, that none of the other Cruizers out had Orders to detain American Vessels, and that these would be released, I did not think it necessary to send a Vessel on purpose to give this information; even if I had been permitted to do it; of which I have some doubt, as, during the Fast of Ramadan, (which commenced on the 1st instant) very little accommodation is to be expected.
Yesterday arrived here the American Ship Eagle, of New York, Nathaniel Shaler, Master, from Bristol, G. B., bound to Palermo, with a Cargo of Glass bottles, detained and sent in by the same Frigate.  The Captain, Mate and 6 of the Crew were on board her.  Two of the Crew had been taken on board the Frigate.  She was moored in the Port, and delivered up to the charge of the Captain, as the Brig had been.  Captain Shaler delivered to me his papers.
The Schooner not having arrived; and as it was probable she had made some other Port, I sent again to the Dey to desire an Audience; but Answer was brought, that as the Fast of Ramadan had commenced he should not attend to any business during that Ceremony, of 30 days, excepting such as was absolutely necessary for the current business of his Government; but that the Vessels were not considered as Prizes, and that they should have every accommodation his port afforded.
The principal reason for the Dey’s pressing, at this moment, for the Annuities, is, the want of almost all kinds of Naval Stores at the Marine, which they have used very profusely the year past, to fit out their Cruizers and Gun boats against the Tunisians.  They complain very much of our not having sent a Cable, nor a single Article of Naval and Military Stores, excepting, Plank timber & Spars, since I have been here: And, as I have mentioned before, if it is the wish of the Government to keep terms with these people, according to the Treaty, some of the losing Articles must be sent.
I very much doubt whether Orders would have been given, at this time, to detain American Vessels, had they not known that all our Vessels of War had been recalled from this Sea, in consequence of our dispute with G. Britain; and you may be assured that the 1006. 160. 1421. 1076. 611. 972. 1465. 1034. 904. 1490. 594. 924. 983. 187. 604. 797. 1042. 574. 511. 709. 7. 1034. 1425. 1356. 373. 1490. 663. 34.
There are now out, from this place, three Frigates, one of 48 Guns (new), and two of 44 Guns each.  Two Xebecks, One of 32 Guns, and one of 18 Guns; and two Small Corsairs of 2 Guns each.  Ten Gun Boats sailed from hence to the Westward, on the 22d. of September; and are still on the Coast; from which they dare not go far at this season of the year.
The whole marine Force of the Regency consists of the Frigates, Xebecks and two Corsairs before mentioned, one Xebeck of 12 Guns; Twelve Gun boats for the sea; and about 40 Gunboats of a smaller kind for the defence of the Port and Bay.  One Cruizer of 16 Guns is now ready to be launched; and they are preparing to build another of the same size.
The war with Tunis will probably be suspended during the Winter.  The Troops have returned from the frontiers of Tunis; and have little reason to boast of the Campaign.  They talk strongly of renewing it, with vigor, in the Spring.
On the 4t. instant a large Imperial Ship was sent in here by the Frigate which sent in the Americans, loaded with Coffee, Sugar and dry Goods.
On the 30t. of September, one of the small Corsairs captured and sent in here, a Barque, under Jerusalem Colours, from Port Mahon to Barcelona.  There were on board her, a French man (an Officer of a French Privateer, who had carried a prize into Port Mahon, which he had sold there, and was going in this Barque, to Barcelona on his way to France), one Spaniard, and a Negro man, who said he was an American; together with several Italians.  I sent for the Negro, who told me that he was the property of a Mr. Sterling of Burlington, in New Jersey; that he was now 20 years old, and was to serve his master until 25; that his master had permitted him to go to sea; that he had sailed from New York, about 8 months before, to Leghorn, where the Vessel was sold, and the people obliged to find employment, or get home as they could; that he had entered on board a French Privateer, which had captured a prize, and sent her into Port Mahon; in which prize he went, with the Frenchman before mentioned as prize master; that the prize was sold; and that he was going to Barcelona; with the Prize-master, when he was taken by the Algerine Corsair.
The next day I went to the Marine, and saw the papers of the Vessel captured under Jerusalem Colours; but there was nothing to shew whether these people were Mariners, or passengers on board her.
The French and Spanish Consuls claimed their respective Subjects, who had every proper document to shew to what nation they belonged; but their claim was rejected in the most peremptory manner; and they still continue as Slaves at the Marine.  The only ground which I could take for the Negro, under the circumstance in which he stood, was to make it a matter of Charity, and plead the ignorance of the poor fellow as an excuse for his having put himself in a way to be brought here; as he had not a single document or evidence of his being what he declared himself; and I should doubtless have succeeded, if he had been the only one claimed on board this Vessel.
On the 5t. day of March last, we were indebted to this Regency for two Annuities; against which, I had, on the last settlement, a balance in favor of the U. States, for $15,833, which will about meet what is due on the 3d. year.  I have always, when the Dey has spoken to me respecting the Annuities, represented to him the difficulties under which we laboured in bringing Naval and Military Stores, as mentioned in the Treaty, while the war continued in Europe, which would subject articles of that kind to detention by the belligerent powers; and offered to make the payment in Cash; but he always observed, that a Million would not answer in money.  But I have some hopes of being able to effect the payment now in that way; as I have reason to think that the Orders given for detaining our Vessels, are considered as too precipitate and ill-advised.  For I have assured those with whom I have spoken on the subject, that my Government will not easily forgive this violation of the Treaty; but at the same time I have avoided everything which could provoke them to open hostilities, while our affairs continue unsettled with the English, and while we have no Vessels of War, but many merchant men, in this Sea; especially too, as your letter of the 14th. of July, enjoins it upon me to guard our political and commercial Interests here as much as possible against danger, during the present critical state of our affairs.
I made our Biennial Present, due on the 15. of September; which, as it must be given in specific Articles, amounted to about $19,000, in consequence of the high price to which cloth and many other of the Articles, have risen at present.
In order to make the full payment for the Biennial Present, and to leave some money in Leghorn for Contingencies (as that was the only place on which Bills could then be negociated, without a heavy loss) I had the honor of drawing upon the Department of State on the 20. of August, in favor of Messrs. Degen, Purviance & Co. of that place, for twenty thousand dollars, as per letters of advice.
On the 7th. of September a Danish Corvette came here, and delivered to the Regency $24,000, the amount of a Cargo which Bacri, the Jew, had, some time since, ship’d on board a Danish Merchant Vessel for Marseilles, which was Captured by a Russian Cruizer, while they were at war with France; and for which the Dey demanded payment of the Danish Government.  Besides this, the Danes have sent a very valuable Cargo to the Regency, within two years past.
On the 26th. of October (after the Frigate had received Orders to capture their Vessels) a Swedish Annuity Ship arrived here, under Convoy of a Frigate, which had also a Vessel for Tunis, and one for Tripoli, on the same errand.  This Ship, which was very large, brought 500 barrels of Gunpowder; 30 large Cables, a great quantity of Cordage, sail cloth, Bolts, nails &c., The Cargo amounting, in Sweden to $45,000; which paid here $30,000.  This makes fair weather for the Swedes.
The English have now great influence in this Regency, as they have promised to protect them against France, from which they have much to apprehend; and the French Consul is in continual difficulties.
It will not be possible for me to make up my accounts in full, until I receive the accounts from Leghorn, Malta and Gibraltar; for which I have written in the most pressing manner, and am in daily expectation of receiving them.  With sentiments of the highest respect and most sincere attachment, I have the honor to be, Sir, Your most faithful & Obedt. Servt

Tobias Lear

